Matter of Sanders v Newbauer (2015 NY Slip Op 06043)





Matter of Sanders v Newbauer


2015 NY Slip Op 06043


Decided on July 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Matter of Sanders v Newbauer2015ny0604315698 652/15This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on July 9, 2015Mazzarelli, J.P., Sweeny, Saxe, Richter, Manzanet-Daniels, JJ.15698 652/15[*1] In re Robert Sanders, [M-2575] Petitioner,Hon. April Newbauer, etc., et al., Respondents. Robert T. Johnson, District Attorney, Nonparty Respondent.Robert Sanders, petitioner pro se.Eric T. Schneiderman, Attorney General, New York (Angel M. Guardiola II of counsel), for Hon. April Newbauer, respondent.Robert T. Johnson, District Attorney, Bronx (David P. Johnson of counsel), for Robert T. Johnson, District Attorney, nonparty, 
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: JULY 9, 2015
CLERK